DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the rejection of claims 5 and 12 under 35 USC 112(b), Examiner withdraws said rejections due to proper amendments.
With respect to the rejection of claim 19 under 35 USC 112(d), Examiner withdraws said rejection due to proper amendment.
With respect to the rejection of claims 1-3, 8, 16, and 20 under 35 USC 102(a)(1), Applicant's arguments filed 11/05/2021 have been fully considered but are moot in view of new grounds of rejection set forth herein as necessitated by Applicant's amendments. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-15, 20 and 25-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toyao (US 2018/0358710 A1).
Regarding claim 1, Toyao teaches an antenna apparatus comprising: 
a housing assembly including a radome portion (Fig. 6, [0082] radome 205) and a lower enclosure portion (Fig. 6, [0097] casing part 106), wherein the radome portion and lower enclosure portion are couplable to form an inner compartment (Figs. 6 and 7, 106, 205) for housing antenna components of the antenna assembly (Fig. 6, [0082] antenna elements 102; Fig. 5, 107 and 102); 
an antenna stack assembly disposed within the inner compartment (Fig. 6, [0082] antenna elements 102; Fig. 5, 107 and 102), wherein the antenna stack assembly generates heat when in operation ([0050] heat generated in the communication circuit 107; An antenna element is known to generate heat.); and 

wherein the radome portion includes a radome having an outer perimeter (Fig. 6, outer perimeter of 205) and an interior portion (Fig. 6, interior portion inside of 205), and the heat transfer system facilitates the flow of the heat to the interior portion of the radome (Fig. 2, [0050], Fig. 6, 108’s are in the interior portion).
Regarding claim 2, all the limitations of claim 1 are taught by Toyao.
Toyao further teaches the antenna apparatus, wherein the heat transfer system includes a thermally conductive feature disposed in the inner compartment for in-plane heat transfer (Fig. 25, [0156-0157] path for transferring heat to the radome 505 via fin 108; 101, 108, 505).
Regarding claim 3, all the limitations of claim 2 are taught by Toyao.
Toyao further teaches the antenna apparatus, wherein the thermally conductive feature is at least partially disposed at or near the outer perimeter portion of the radome portion (Fig. 25, [0156-0157] path for transferring heat to the radome 505 via fin 108; 108 is near 505).
Regarding claim 6, all the limitations of claim 2 are taught by Toyao.
Toyao further teaches the antenna apparatus, wherein the thermally conductive feature is formed on a PCB layer ([0053] printed substrate).
Regarding claim 7, all the limitations of claim 6 are taught by Toyao.

Regarding claim 8, all the limitations of claim 1 are taught by Toyao.
Toyao further teaches the antenna apparatus, wherein the heat transfer system includes a conductive portion of the radome portion for through-plane heat transfer (Fig. 25, [0156-0157] the radome 505 spread heat transferred from fin 108, see the arrows).
Regarding claim 9, all the limitations of claim 8 are taught by Toyao.
Toyao further teaches the antenna apparatus, wherein radome portion includes a radome (Fig. 25, 505) and a radome spacer (Fig. 25, 108), and wherein the radome spacer has heat conductive properties ([0157] heat dissipation pins 108).
Regarding claim 10, all the limitations of claim 9 are taught by Toyao.
Toyao further teaches the antenna apparatus, wherein the radome spacer include a structure including a plurality of cells defining a plurality of apertures surrounded by cell walls (Fig. 21, antenna elements 402a, 402b surrounded by heat dissipation pins 108 and guide pieces 109, [0138] x-axis direction and y-axis direction), wherein the plurality of cells are configured to align with a plurality of antenna elements in the antenna assembly (Fig. 21, 402a, 402b within two pairs of 108 and 109), and wherein the cell walls are configured to conduct heat generated 
Regarding claim 13, all the limitations of claim 1 are taught by Toyao.
Toyao further teaches the antenna apparatus, wherein the housing further includes a chassis (Fig. 6, [0041], reflector plate 101) disposed between the radome portion (Fig. 6, 205) and the lower enclosure portion (Fig. 6, 106), wherein the chassis divides the inner compartment into a first compartment portion (Fig. 6, space between 101 and 205) and a second compartment portion (Fig. 6, space between 101 and 106) for housing antenna components of the antenna assembly (Fig. 6, 102, 107), the chassis having heat conductive properties (Fig. 25, [0043] heat conducted to the reflector plate 101).
Regarding claim 14, all the limitations of claim 13 are taught by Toyao.
Toyao further teaches the antenna apparatus, wherein the antenna stack assembly is thermally coupled to the chassis (Fig. 25, [0043] 107 connected to 101 by a member having high thermal conductivity).
Regarding claim 15, all the limitations of claim 13 are taught by Toyao.
Toyao further teaches the antenna apparatus, wherein the chassis is thermally coupled to a thermally conductive feature disposed at or near the outer perimeter portion of the radome portion (Fig. 25, [0156-0157] path for transferring heat to the radome 505 via fin 108; 108 is near 505).
Regarding claim 20, Toyao teaches an antenna apparatus comprising: 

a lower enclosure (Fig. 6, [0097] casing part 106), the upper radome and lower enclosure together enclosing an inner compartment (Fig. 6, 106, 205, see also Fig. 9) having an antenna stack assembly (Fig. 6, [0082] antenna elements 102; Fig. 5, 107 and 102) disposed within the inner compartment, wherein the interior portion of the radome and the lower enclosure are configured to dissipate heat (Fig. 2, [0049], Figs. 6 and 7, 204, 205, [0086] frequency selective surface of 205 for heat dissipation, [0087] air flow).
Regarding claim 25, all the limitations of claim 1 are taught by Toyao.
Toyao further teaches the antenna apparatus, wherein radome portion further includes a radome spacer having a plurality of conductive cell walls (Fig. 21, 108, 108, [0138] heat dissipation pin 108 and guide piece 109 arranged along x-axis and y-axis directions) that contacts interior portion of the radome (Fig. 25, 108 and 505) and a conductive perimeter portion (Fig. 21, 108, 109 are placed perimeter portion of 101) that contacts the outer perimeter of the radome (Fig. 25, 101 contacts 505), the heat transfer system including the conductive cell walls and the conductive perimeter portion (Fig. 25, 101 and 108).
Regarding claim 26, all the limitations of claim 20 are taught by Toyao.
Toyao further teaches the antenna apparatus, further comprising a heat transfer system configured to facilitate a flow of the heat toward the interior portion of the radome (Fig. 25, [0156-0157] path for transferring heat to the radome 505 via fin 108).
Regarding claim 27, all the limitations of claim 26 are taught by Toyao.
Toyao further teaches the antenna apparatus, wherein the heat transfer system includes a thermally conductive feature disposed in the inner compartment for in-plane heat transfer (Fig. 25, [0156-0157] path for transferring heat to the radome 505 via fin 108; 101, 108, 505).
Regarding claim 28, all the limitations of claim 27 are taught by Toyao.
Toyao further teaches the antenna apparatus, wherein the thermally conductive feature is at least partially disposed at or near the outer perimeter portion of the radome portion (Fig. 25, [0156-0157] path for transferring heat to the radome 505 via fin 108; 108 is near 505).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Toyao (US 2018/0358710 A1) in view of Huang (US 2017/0105315A1).
	Regarding claim 11, all the limitations of claim 9 are taught by Toyao.
	Toyao does not explicitly teach the antenna apparatus, wherein the radome spacer is formed from a plastic having thermal conductive properties.

	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Huang to the teachings of Toyao in order to implement the heat radiating fins of Toyao while achieving little or none electromagnetic interference on efficiency of the antennas (Huang, [0015]).
Regarding claim 12, all the limitations of claim 9 are taught by Toyao.
	Toyao does not explicitly teach the antenna apparatus, wherein the radome spacer is formed from a plastic having a thermal conductivity value of greater than 0.35 W/m-K.
	Huang teaches an antenna apparatus, wherein the radome spacer is formed from a plastic having a thermal conductivity value of greater than 0.35 W/m-K ([0018] 15W/mK).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Huang to the teachings of Toyao in order to implement the heat radiating fins of Toyao while achieving little or none electromagnetic interference on efficiency of the antennas (Huang, [0015]).
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior arts fail to teach or reasonably suggest an antenna apparatus, wherein the thermally conductive feature is disposed on the outer perimeter of the upper patch antenna layer, in combination with the other limitations of the claim.
Claim 5 is objected to due to its dependency to claim 4 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844